DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to the applicant’s filing on May 5, 2020. Claims 11-20 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign to German Patent Application No. DE 10 2018200330.0, filed January 1, 2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 “vehicle unit configured to,” and “control unit configured to” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed functions so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 18 and 19 are objected to because of the following informalities: the claim appears to include an extraneous “and” between the first and second limitations. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: the claim appears to include an extraneous “and” between “ascertain a rotational speed of the vehicle  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of sensing information and making an evaluation/judgment on that sensed information as to roadway roughness. 
Claim 11 recites a method for ascertaining an instantaneous roadway roughness in a vehicle comprising ascertaining a rotational speed of a wheel of the vehicle, carrying out a frequency analysis of a progression of the rotational speed, including determining a frequency-dependent amplitude response, and 
ascertaining a statistical roughness characteristic variable characterizing a deviation from a basic curve of the amplitude response, from the amplitude response, as a measure of the roadway roughness. The broadest reasonable interpretation of the claimed invention is an abstract idea, specifically a mental process because making an observation or judgment on the basis of sensed data, i.e. determining roadway roughness based on sensed data, can reasonably be performed in the human mind (or on paper).

Claims 12-17 depend from claim 11, but do not render the claimed invention patent eligible because they are primarily directed to insignificant extra-solution activity, i.e. additional data collection or assigning sensors to each wheel of a vehicle.
Independent claims 18-20 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter but for the addition of generic computer components recited at a high level of generality, i.e. a vehicle unit and a control unit, and activating the vehicle unit which is also recited at a high level of generality that is does not impose meaningful limits on the claimed invention.
Therefore, claims 11-20 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 20, claim elements “vehicle unit” and “control unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed control unit. Applicant’s Specification generically describes the vehicle unit in terms of known structure (See at least ¶27 of Applicant’s PGPUB), however, Examiner is unable to find the corresponding structure in the Specification for the claimed control unit. It is unclear what the actual structure is that corresponds to the claimed control unit. Applicant’s Specification appears to only describe the control unit in terms of the functions performed. Therefore, claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
 Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 20, claim elements vehicle unit” and “control unit” are limitations that invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed control unit. Applicant’s Specification generically describes the vehicle unit in terms of known structure (See at least ¶27 of Applicant’s PGPUB), however, Examiner is unable to find the corresponding structure in the Specification for the claimed control unit. It is unclear what the actual structure is that corresponds to the claimed control unit. Applicant’s Specification appears to only describe the control unit in terms of the functions performed. Therefore, claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Appropriate correction is required.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-13, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masago, US 20200173908 A1, hereinafter referred to as Masago.
As to claim 11, Masago discloses a method for ascertaining an instantaneous roadway roughness in a vehicle, comprising the following steps: 
ascertaining a rotational speed of a wheel of the vehicle (Wheel speed can be used – See at least ¶46); and 
carrying out a frequency analysis of a progression of the rotational speed, including determining a frequency-dependent amplitude response (Waveforms – See at least Figs. 5(a) – 5(d)); and 
ascertaining a statistical roughness characteristic variable characterizing a deviation from a basic curve of the amplitude response, from the amplitude response, as a measure of the roadway roughness (Comparison of acquired information to stored information, i.e. “basic curve,” to measure roughness – See at least Abstract and ¶8-9).

As to claim 12, Masago discloses an amplitude variance of the amplitude response is ascertained as the roughness characteristic variable (Comparison of waveform peaks – See at least ¶42).

As to claim 13, Masago discloses the roughness characteristic variable at or adjoining a resonance point of the amplitude response of a tire or the wheel is ascertained (Comparison of waveform peaks to determine roughness on which tire is traveling – See at least ¶42).

As to claim 15, Masago discloses the roughness characteristic variable is related to a tire-typical reference value (“Typical” tired used to determine baseline, i.e. reference value – See at least ¶33).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Masago, US 20200173908 A1, in view of Singh, US 20150284006 A1, hereinafter referred to as Masago, and Singh, respectively.
As to claim 14, Masago fails to explicitly disclose a friction coefficient between the tire and the roadway is inferred from the roughness characteristic variable. However, Singh teaches inferring a coefficient of friction from measured wheel speeds (Wheel speed as input for determining coefficient of friction - See at least ¶7). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masago and include the feature of a friction coefficient between the tire and the roadway is inferred from the roughness characteristic variable, as taught by Singh, because a coefficient of friction is similarly based on wheel speed.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Masago, US 20200173908 A1, in view of Karlsson, US 20200307327 A1, hereinafter referred to as Masago, and Karlsson, respectively.
As to claim 16, Masago fails to explicitly disclose an air pressure in a tire of the wheel is determined from the progression of the rotational speed. However, Karlsson teaches an air pressure in a tire of the wheel is determined from the progression of the rotational speed (Tire pressure derived from wheel speed signal – See at least Abstract and ¶14).
Masago discloses measuring wheel speed and performing a statistical analysis on the measured wheel speed to derive roughness. Karlsson teaches wheel speed can serve as the basis for determining air pressure in a tire.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masago and include the .

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Masago, US 20200173908 A1, hereinafter referred to as Masago.
As to claim 17, Masago discloses a rotational speed sensor, using which the rotational speed of the wheel is ascertained (Rotational speed – See at least ¶46). Masago fails to explicitly disclose a rotational speed sensor is assigned to each wheel of the vehicle. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masago and include the feature of a rotational speed sensor is assigned to each wheel of the vehicle, because this is mere duplication of a feature already disclosed by Masago.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Masago, US 20200173908 A1, in view of Schamscha, DE 102009012128 A1, hereinafter referred to as Masago, and Schamscha, respectively.
As to claim 18, Masago discloses a method for activating a vehicle unit influencing vehicle dynamics of a vehicle, comprising the following steps: 
ascertaining a rotational speed of a wheel of the vehicle (Wheel speed can be used – See at least ¶46); 
Waveforms – See at least Figs. 5(a) – 5(d)); and
ascertaining a statistical roughness characteristic variable characterizing a deviation from a basic curve of the amplitude response, from the amplitude response, as a measure of an instantaneous roadway roughness (Comparison of acquired information to stored information, i.e. “basic curve,” to measure roughness – See at least Abstract and ¶8-9).
Masago fails to explicitly disclose activating the vehicle unit as a function of the roughness characteristic variable. However, Schamscha teaches activating a vehicle unit as a function of the roughness characteristic variable (Adjust transmission based on roughness value – See at least claim 15).
Masago discloses measuring wheel speed and performing a statistical analysis on the measured wheel speed to derive roughness. Schamscha teaches measuring wheel speed, performing a statistical analysis on the measured wheel speed to derive roughness, and activating a vehicle unit based on the roughness.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Masago and include the feature of activating the vehicle unit as a function of the roughness characteristic variable, as taught by Schamscha, to particularize vehicle control to a specific roadway condition.
Independent claims 19 and 20 are rejected under the same rationale as claim 18 because the claims recite nearly identical subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668